On February 28, 1927, an affidavit was filed against the appellant in the juvenile court of Marion county, charging him with the offense of child neglect.
There was a special finding of facts made by the judge of said juvenile court, but it appears that no judgment of said court was ever made, and entered in said proceeding.
There being no judgment of said court from which an appeal will lie, nor under which the appellant can be fined or imprisoned, this appeal is dismissed and appellant ordered released and discharged.